Citation Nr: 1716474	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating greater than 20 percent for a low back strain status post anterior lumbar interbody fusion for the periods prior to December 9, 2010 and from February 1, 2011.  

2. Entitlement to service connection for postoperative residuals of an inguinal hernia, to include as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. For the period from July 28, 2008 to December 16, 2008, the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  It was not manifested by ankylosis.

2. For the periods from December 17, 2008 to December 9, 2010, and from February 1, 2011, the Veteran's service-connected low back disability was not, and is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less. 

3. The preponderance of the evidence is against finding that the Veteran's inguinal hernia became manifest during service, that it is otherwise related to active military service, or that it is proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. For the period from July 28, 2008 to December 16, 2008, the criteria for a 40 percent rating, and no more, for a lumbar strain were met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5237 (2016).

2. For the period from December 17, 2008 to December 9, 2010, and from February 1, 2011, the criteria for a rating greater than 20 percent for a lumbar strain status post anterior lumbar interbody fusion are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5237.

3. An inguinal hernia status post surgical repair was not incurred or aggravated during active military service and is not secondary to service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2016); 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board has thoroughly reviewed all the evidence and although it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). This analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Increased rating for a low back strain

In March 2009, the RO increased the rating for the Veteran's service-connected low back disability to 20 percent, effective August 1, 2008. The Veteran disagreed with the decision and perfected this appeal. In September 2011, the RO granted a temporary 100 percent rating for the Veteran's low back disorder based on the need for post operative convalescence following a December 2010 back surgery. The temporary total rating was effective from December 9, 2010 to January 31, 2011.  Effective February 1, 2011 the 20 percent rating was reinstated. This decision will address that portion of the appeal period where a 100 percent rating was not in effect. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id.

These ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The Veteran contends that the 20 percent rating does not adequately reflect the severity of his disability. He reports significant pain and treatment with various modalities, to include physical therapy, medication, and epidural steroid injections. On December 9, 2010, he underwent an anterior lumbar interbody fusion.

Relevant evidence includes VA examinations and VA and private treatment records. On July 28, 2008, the Veteran underwent a private consultation for his spine. At that time, decreased forward flexion was noted at 30 degrees. At a VA examination dated December 17, 2008, the Veteran attempted forward flexion reluctantly and complained of increased pain at 60 degrees of flexion. At that level, he did not want to go further with the forward bending. There was increasing pain with forward flexion and lack of endurance and fatigue with repetitive motion. 

In August 2010, the Veteran was seen at a private orthopaedic center. Flexion was limited to approximately 75 degrees. On history and physical completed at the time of surgery in December 2010, flexion was again reported as to 75 degrees. 

The Veteran most recently underwent a VA examination in April 2016. Forward flexion was to 70 degrees. Pain was noted on examination but did not result in functional loss. He was able to perform repetitive use testing and flexion was reduced to 60 degrees after three repetitions. 

The July 2008 private record shows forward flexion of 30 degrees and appears to show a factually ascertainable increase in disability in the one-year period prior to the date of claim. Hence, a 40 percent rating is warranted effective July 28, 2008. See 38 C.F.R. §§ 3.400(o), 4.71a. 

The December 17, 2008 VA examination, however, shows forward flexion to 60 degrees, and under 38 C.F.R. § 4.71a no more than a 20 percent rating is warranted as of that date. Subsequent records and VA examinations do not show flexion 30 degrees or less and the criteria for a rating greater than 20 percent are not met or more nearly approximated for the periods from December 17, 2008 to December 9, 2010 and from February 1, 2011. In making this determination, the Board acknowledges the Veteran's complaints regarding the 2008 examination and his statements that his medications for his hernia surgery were masking his pain at the time. The Board has also considered the Veteran's complaints of functional impairment, but does not find adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. It bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

In June 2016, the RO granted entitlement to service connection for left sciatic radiculopathy as an associated neurologic abnormality and assigned a 20 percent rating. The Veteran did not appeal the decision and the rating assigned for that disorder is not for appellate consideration. 

While the most recent examination indicates the Veteran's back disorder would impact his ability to work, the record does not suggest the disability is so severe as to preclude any form of substantially gainful employment and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service connection for an inguinal hernia

In March 2009, the RO denied entitlement to service connection for an inguinal hernia. The Veteran disagreed with the decision and perfected this appeal. The Veteran argues that there is in-service evidence of groin pain and he further contends that his hernia is secondary to service-connected low back disability. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. 38 C.F.R. § 3.310(b). 

Service treatment records show the Veteran was seen in November and December 1990 for complaints related to groin pain and strain. On December 2, 1990, he was seen in the emergency room for a possible hernia. There was no inguinal hernia on examination and assessment was right groin pain. The July 1991 separation examination specifically noted there was no hernia, and the Veteran denied a history of any such disorder.

In August 1991 the appellant again reported right sided groin pain.  No pertinent diagnosis was offered. 

Private records show that in August 2008, the Veteran underwent surgical repair of a left inguinal hernia. 

On review, there is no objective evidence of a hernia during service or for many years thereafter. The Board acknowledges the Veteran experienced groin pain during service, but the record does not contain probative evidence relating or even suggesting a relationship between the in-service complaints and the subsequent inguinal hernia.  Further, there is no probative evidence showing that his hernia was proximately due to or aggravated by service-connected low back disability. The Board agrees the Veteran is competent to report groin pain, but he is not competent to provide a medical etiology opinion and his unsubstantiated lay assertions are not sufficient to establish a nexus to service or service-connected disability. See Layno v. Brown, 6 Vet. App. 465 (1994); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

For the period from July 28, 2008 to December 17, 2008, entitlement to a 40 percent rating, and no more, for a low back strain is granted, subject to the laws and regulations governing the award of monetary benefits. 

For the period from December 17, 2008 to December 9, 2010, entitlement to a rating greater than 20 percent for a low back strain status post anterior lumbar interbody fusion is denied.

For the period from February 1, 2011, entitlement to a rating greater than 20 percent for a low back strain status post anterior lumbar interbody fusion is denied.

Entitlement to service connection for an inguinal hernia status post surgical repair is denied. 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


